IN RE: Avery, Gregory J.; — Plaintiff for Petition to Transfer to Disability Inactive Status.
*972ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by Gregory J. Avery,
IT IS ORDERED that respondent be and he hereby is transferred to interim disability inactive status pending a hearing to determine the validity of his claim of inability to assist in his defense due to mental incapacity, pursuant to Supreme Court Rule XIX, § 22(C). All disciplinary proceedings shall be stayed pending this determination.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.